Citation Nr: 1623231	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-31 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for residuals, fracture, left distal tibia and fibula with left ankle dislocation, status post open reduction and internal fixation (left ankle disability), as secondary to the service-connected residuals, fracture, right medial malleolus with traumatic arthritis.

2.  Entitlement to an increased rating for residuals, fracture, right medial malleolus with traumatic arthritis, currently rated as 10 percent disabling prior to April 9, 2013, and  20 percent disabling thereafter (right ankle disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The August 2010 rating decision continued a 10 percent rating for the Veteran's service connected right ankle disability.  The Veteran filed a notice of disagreement in September 2010.  The September 2011 rating decision reopened and denied on the merits the Veteran's claim for service-connection for a left ankle disability.  The Veteran filed a notice of disagreement in December 2011.  The Veteran was provided with statements of the case in November 2013 and perfected his appeal with a November 2013 VA Form 9.  

As indicated above, in the September 2011 rating decision, the RO addressed the claim of service connection for a left ankle disability on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  That matter goes the Board's jurisdiction to reach underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the issue concerning the left ankle disability as set forth on the title page.

In October 2012 the Veteran testified before a Decision Review Officer (DRO) and a copy of that transcript is of record.  

In a November 2013 rating decision, the RO assigned a 20 percent rating for the Veteran's right ankle disability, effective April 9, 2013.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veteran's Law Judge in February 2016 and a copy of that transcript is of record.  

The Board notes that several other issues were certified to the Board in April 2016.  However, as the Veteran has a pending hearing request for these issues, the Board will not address them herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Virtual VA claims file reveals VA treatment records dated January 2014 to January 2016.  

The issue of entitlement to an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 1994 rating decision, which denied service connection for residuals, fracture, left distal tibia and fibula with left ankle dislocation, status post open reduction and internal fixation, as secondary to the service-connected residuals, fracture, right medial malleolus with traumatic arthritis, was not appealed following the issuance of notice of the denial to the Veteran in December 1994; and that decision is final.

2.  In rating decisions of April 2004 and January 2006, the RO continued and confirmed the November 1994 disallowance, and declined to reopen the Veteran's claim for service connection for a left ankle disability as secondary to the service-connected right ankle disability.  The Veteran did not initiate an appeal with respect to either of these rating actions.

3.  The evidence submitted since the January 2006 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left ankle disability.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).
 
2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter dated July 2010.

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

In regards to the Veteran's claims to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334   (Fed. Cir. 2003).  As the Board has determined that the claim may not be reopened, a discussion of the adequacy of the examination report is not necessary.

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in February 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

By way of history, the Veteran's claim for service connection for a left ankle disability was originally denied in a November 1994 rating decision.  The RO found that although the Veteran claimed he fell from a ladder when his service-connected right ankle "gave way," the evidence before it did not contain such circumstances surrounding the injury to support the Veteran's contentions.  By that decision, the RO considered the Veteran's September 1994 statement as to the occurrence of events he claimed to have led to his injury, but then rejected that statement because, when his statement was compared with the private hospital and treatment records generated at the time of the Veteran presented for hospital care and surgery in August 1994, such medical records related that the present history of the illness was that of an acute on-the-job injury with no mention from the Veteran of his right ankle giving way.  The RO determined that the evidence did not show that fractures of the distal left tibia and fibula with left ankle dislocation were directly related to the service-connected condition of fracture of the right medial malleolus with traumatic arthritis, right ankle, and denied the claim for service connection.  The Veteran did not appeal this decision.

The Veteran's claim for a left ankle disability was again denied in an April 2002 rating decision.  The RO concluded that the evidence submitted in connection with the current claim did not constitute new and material evidence because it essentially duplicated evidence which was previously considered and was merely cumulative or redundant.  The Veteran did not appeal this decision.  

In a January 2006 rating decision, the RO again denied the Veteran's claim.  The RO concluded that the VA treatment records submitted were new; however, they were cumulative in nature in that they referred to the Veteran's right ankle as having been the cause of his left tibia and fibula injury as had been previously claimed.  The RO further concluded that the available evidence did not show that left leg fracture sustained in August of 1994 while working was related to the service-connected condition of residuals, fracture, right medial malleolus with traumatic arthritis, nor was there any evidence of a left leg or ankle disability during military service.

The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on January 30, 2006.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The relevant evidence of record at the time of the January 2006 rating decision included the Veteran's service treatment records that revealed no complaint, treatment, or diagnosis of a left ankle disability; a March 1989 private treatment record that showed the Veteran reported pain in both ankles; an August 1994 the private treatment record that shows Veteran injured his left ankle at work and required surgery; a September 1994 statement in which the Veteran asserted he fell off of the ladder in 1994 because his service-connected right ankle "gave way"; VA treatment records dated May 1997 to December 2005 that reveal the Veteran's subjective reports of his left ankle being fractured secondary to right ankle weakness; April 2000 to November 2001 private treatment records that revealed additional injuries to the Veteran's left ankle; and a September 2005 statement in which the Veteran asserted that the constant limping has made his left ankle worse.  

The Veteran submitted a claim to reopen in October 2010.  The relevant evidence received since the January 2006 rating decision includes a December 2011 notice of disagreement in which the Veteran asserted that he fell due to his right ankle "giving way" and that he is competent to report his observation; an October 2012 VA primary care record that notes that in 1994 the Veteran was on a ladder, his ankle gave out and he fell two stories injuring his left ankle which required surgery; an October 2012 DRO hearing in which the Veteran testified that he was climbing a ladder when his right ankle gave out and he fell, injuring his left ankle; an April 2013 VA examination; Social Security Administration (SSA) records and the February 2016 Board hearing in which the Veteran asserted he fell and injured his left ankle because of his right ankle and the Veteran's wife testified that on the day the Veteran injured his left ankle he told her his right ankle gave out and that the Veteran had always had trouble with his right ankle being weak causing him to fall.

The Board finds that the Veteran's statements and testimony submitted since the January 2006 rating decision are cumulative of evidence that was considered and rejected by the RO in the prior final decisions.  While the Veteran is competent to provide lay statements as to the events that led to his fall in August 1994, that is, the lay evidence that he fell from a ladder due to his service-connected right ankle, this evidence was before the RO in 1994, 2002, and 2006, and suggested these same facts.  Accordingly, such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

The Board also finds that the Veteran's wife's testimony at the Board hearing and the October 2012 VA primary care note fall outside the scope of the competency of both the spouse and the physician, as they have essentially repeated an oral history of events as provided by the Veteran, recitations of which have already been considered and rejected by the RO in the prior final decisions.  Because neither the spouse nor the physician was a witness to the actual injury, neither is competent to attest to the occurrence of how the Veteran came to have sustained the fall in 1994.  Cf. King v. Brown, 5 Vet. App. 19, 21 (1993) (holding that the credibility of a statement may not be presumed when the fact asserted is beyond the competence of the person making the assertion).  But see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (implicitly holding that incompetent medical evidence cannot enjoy the presumption of truthfulness accorded by Justus, supra, as to a determination of whether evidence is new and material for purposes of reopening a claim).  In regards to the wife's testimony that the Veteran's right ankle had a tendency to give out, the Board finds that this evidence is not material as it goes to a time other than the August 1994 injury.  Again, the Board notes that the Veteran's wife testified that she did not witness the August 1994 injury.  Finally, the Board finds that other medical evidence of record submitted since the last rating decision is not new as it shows that the Veteran has a left ankle disability, a fact already established at the time of the prior rating decisions.  Accordingly, such evidence cannot serve as a basis for reopening.

Since the additional evidence is not new and material as contemplated by the provisions of 38 C.F.R. § 3.156(a), the Board must conclude that reopening of the claim for service connection for a left ankle disability is not in order at this time.  The Veteran is free to reopen his claim in the future if he is able to obtain competent evidence, such as a statement from an individual who was an eye witness to the scene of the 1994 injury, supporting his contention that his right ankle gave way at the time of that injury.  Also, the Veteran may submit a statement from a physician, supporting his contention that the service-connected right ankle was of an unstable and weak condition at the time he sustained the 1994 injury and was a causative factor for the fall that led to the left ankle disability.


ORDER

New and material evidence not having been submitted to reopen the claim of entitlement to service connection for a left ankle disability, the appeal is denied.  

REMAND

In regards to the Veteran's claim for an increased rating for his right ankle disability, the Veteran was last afforded a VA examination in April 2013.  A February 2014 Disability Benefits Questionnaire (DBQ) stated that the Veteran had bilateral ankle instability.  Additionally, an August 2014 VA treatment record revealed a diagnosis of right ankle instability.  As the April 2013 VA examination found that the Veteran did not have right ankle instability the Board finds that this evidence suggests the Veteran's disability may have worsened.  Furthermore, the February 2014 DBQ and August 2014 VA treatment record do not comment on the severity of the Veteran's right ankle instability to allow the Board to make an informed decision.  As such, the Veteran should be afforded new VA examination to determine the current severity of his right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his right ankle disability.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated January 2016 to the present.  

3. Schedule the Veteran for a VA examination to determine the current severity of his right ankle disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should describe all of the symptoms related to the Veteran's residuals, fracture, right medial malleolus with traumatic arthritis.  

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's residuals, fracture, right medial malleolus with traumatic arthritis.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service- residuals, fracture, right medial malleolus with traumatic arthritis, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

In so opining the examiner should address the lay and medical evidence of record.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


